Proceeding pursuant to CPLR article 78 to review a determination by the respondent State Commissioner, dated October 8, 1991, made after a statutory fair hearing, which affirmed a determination of the local agency which terminated the petitioner’s personal care services.
Adjudged that the petition is granted, the determination is annulled, on the law, with one bill of costs, and the petitioner’s personal care services are reinstated.
We find that the determination was not supported by substantial evidence. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.